Case 16-17120-elf       Doc 73     Filed 12/17/18 Entered 12/17/18 14:43:50            Desc Main
                                   Document      Page 1 of 5


                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA
In re:                                      :
                                            : Case No.: 16-17120-elf
Keith Kratzke                               : Chapter 13
Janet Kratzke                               : Judge Eric L. Frank
                                            : *******************
                                  Debtor(s)
                                            :
Wilmington Trust, National Association, : Date and Time of Hearing
not in its individual capacity, but solely  : Place of Hearing
as trustee for MFRA Trust 2014-2            : January 8, 2019 at 9:30 a.m.
                                   Movant, : ___________________________
        vs                                  :
                                            : U.S. Bankruptcy Court
Keith Kratzke                               : 900 Market Street, Courtroom #1
Janet Kratzke                               : Philadelphia, PA, 19107

William C. Miller
                              Respondents.

MOTION FOR RELIEF FROM THE AUTOMATIC STAY TO PERMIT WILMINGTON
 TRUST, NATIONAL ASSOCIATION, NOT IN ITS INDIVIDUAL CAPACITY, BUT
 SOLELY AS TRUSTEE FOR MFRA TRUST 2014-2 TO FORECLOSE ON 379 PINE
                 RUN ROAD, DOYLESTOWN, PA 18901

        Wilmington Trust, National Association, not in its individual capacity, but solely as

trustee for MFRA Trust 2014-2 (the "Creditor") moves this Court, under Bankruptcy Code §§

361, 362, 363, and other sections of Title 11 of the United States Code, and under Federal Rules

of Bankruptcy Procedure 4001 and 6007 for an order conditioning, modifying, or dissolving the

automatic stay imposed by Bankruptcy Code § 362 and avers as follows:

        1.     This is an action arising pursuant to a case under Title 11 of the United States

Code.

        2.     Creditor is a lending institution duly authorized to conduct business in the

Commonwealth of Pennsylvania.




18-032846_FXF
Case 16-17120-elf         Doc 73   Filed 12/17/18 Entered 12/17/18 14:43:50            Desc Main
                                   Document      Page 2 of 5


       3.      Creditor is a party-in-interest in the above referenced Bankruptcy matter as it is a

secured creditor of the Debtor.

       4.      Keith Kratzke and Janet Kratzke (collectively, ''Debtor'') filed a voluntary petition

for relief under Chapter 13 of the Bankruptcy Code on October 7, 2016, ("Petition").

       5.      Debtor is currently obligated to Wilmington Trust, National Association, not in its

individual capacity, but solely as trustee for MFRA Trust 2014-2, under the terms of a certain

Note, dated May 24, 2004, in the original principal amount of $235,000.00 executed by Debtor

(hereinafter "Note").

       6.      As security for repayment of the Note, Debtor executed a certain Mortgage, dated

of even date and of even amount, currently in favor of Wilmington Trust, National Association,

not in its individual capacity, but solely as trustee for MFRA Trust 2014-2, with respect to

certain real property owned by the Debtor located at 379 Pine Run Road, Doylestown, PA 18901

(hereinafter "Mortgaged Premises") and being recorded in Bucks County Recordings Office at

Mortgage Book Volume 4053, Page 867 on July 23, 2004 in the Office of the Recorder of Deeds

in and for Bucks County, Pennsylvania ("Mortgage").

       7.      Debtor has failed to make post-petition mortgage payments for the past 7 months,

as of October 29, 2018.

       8.      Due to said failure by Debtor to make payments when due, Creditor lacks

adequate protection of its security interest in the Mortgaged Premises.

       9.      The total loan balance and the amount past due to Wilmington Trust, National

Association, not in its individual capacity, but solely as trustee for MFRA Trust 2014-2 in post-

petition arrearages are $244,054.78 and $15,351.12, respectively, as of October 29, 2018.




18-032846_FXF
Case 16-17120-elf       Doc 73     Filed 12/17/18 Entered 12/17/18 14:43:50            Desc Main
                                   Document      Page 3 of 5


       10.     The automatic stay of Section 362 of the Bankruptcy Code should be terminated

with respect to the interest of Wilmington Trust, National Association, not in its individual

capacity, but solely as trustee for MFRA Trust 2014-2 in the Mortgaged Premises, pursuant to

Section 362(d)(1).

       WHEREFORE, Wilmington Trust, National Association, not in its individual capacity,

but solely as trustee for MFRA Trust 2014-2 respectfully requests this Honorable Court to enter

an order terminating the Automatic Stay as it affects the interest of Wilmington Trust, National

Association, not in its individual capacity, but solely as trustee for MFRA Trust 2014-2 in the

Mortgaged Premises of the Debtor specifically identified in the Mortgage, and granting such

other relief as this Honorable Court may deem just.

                                                      Respectfully submitted,
                                                          /s/ Karina Velter
                                                      Karina Velter, Esquire (94781)
                                                      Adam B. Hall (323867)
                                                      Sarah E. Barngrover (323972)
                                                      Manley Deas Kochalski LLC
                                                      P.O. Box 165028
                                                      Columbus, OH 43216-5028
                                                      Telephone: 614-220-5611
                                                      Fax: 614-627-8181
                                                      Attorneys for Creditor
                                                      The case attorney for this file is Karina
                                                      Velter.
                                                      Contact email is kvelter@manleydeas.com




18-032846_FXF
Case 16-17120-elf      Doc 73     Filed 12/17/18 Entered 12/17/18 14:43:50             Desc Main
                                  Document      Page 4 of 5




                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA
In re:                                      :
                                            : Case No.: 16-17120-elf
Keith Kratzke                               : Chapter 13
Janet Kratzke                               : Judge Eric L. Frank
                                            : *******************
                                  Debtor(s)
                                            :
Wilmington Trust, National Association, : Date and Time of Hearing
not in its individual capacity, but solely  : Place of Hearing
as trustee for MFRA Trust 2014-2            : January 8, 2019 at 9:30 a.m.
                                   Movant, :
        vs                                  : ___________________________
                                            :
Keith Kratzke                               : U.S. Bankruptcy Court
Janet Kratzke                               : 900 Market Street, Courtroom #1
                                              Philadelphia, PA, 19107
William C. Miller
                             Respondents.

                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing Motion for Relief from the

Automatic Stay to permit Wilmington Trust, National Association, not in its individual capacity,

but solely as trustee for MFRA Trust 2014-2 to foreclose on 379 Pine Run Road, Doylestown,

PA 18901 was served on the parties listed below via e-mail notification:

  United States Trustee, Office of the U.S. Trustee, 833 Chestnut Street, Suite 500,
  Philadelphia, PA 19107

  William C. Miller, Esq., Chapter 13 Trustee, P.O. Box 1229, Philadelphia, PA 19105

  Brad J. Sadek, Attorney for Keith Kratzke and Janet Kratzke, Sadek and Cooper, 1315
  Walnut Street, Suite 502, Philadelphia, PA 19107, brad@sadeklaw.com

The below listed parties were served via regular U.S. Mail, postage prepaid, on December 17,
2018:

  Keith Kratzke and Janet Kratzke, 379 Pine Run Road, Doylestown, PA 18901




18-032846_FXF
Case 16-17120-elf    Doc 73   Filed 12/17/18 Entered 12/17/18 14:43:50        Desc Main
                              Document      Page 5 of 5


  Pennsylvania Department of Revenue, 110 N 8th St STE 204, Philadelphia, PA 19107

  Wells Fargo Bank NV NA, P.O. Box 31557, Billings, MT 59107


DATE: December 17, 2018
                                                  /s/ Karina Velter
                                               Karina Velter, Esquire (94781)
                                               Adam B. Hall (323867)
                                               Sarah E. Barngrover (323972)
                                               Manley Deas Kochalski LLC
                                               P.O. Box 165028
                                               Columbus, OH 43216-5028
                                               Telephone: 614-220-5611
                                               Fax: 614-627-8181
                                               Attorneys for Creditor
                                               The case attorney for this file is Karina
                                               Velter.
                                               Contact email is kvelter@manleydeas.com




18-032846_FXF
